United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.N., Appellant
and
U.S. POSTAL SERVICE, CONNECTICUT
POST OFFICE, Stamford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1447
Issued: December 6, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2007 appellant filed a timely appeal from a February 26, 2007 merit decision
of the Office of Workers’ Compensation Programs denying his claim for compensation. Under
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
right shoulder condition in the performance of duty.
FACTUAL HISTORY
On December 16, 2006 appellant, a 40-year-old letter carrier, filed an occupational
disease claim alleging that his torn right rotator cuff was caused by lifting buckets of mail, casing
mail and delivering mail. There is no indication that he stopped work.
In a December 8, 2006 report, Dr. Peter W. Hughes, a Board-certified orthopedic
surgeon, noted that appellant’s magnetic resonance imaging (MRI) scan was suggestive of a

rotator cuff tear. He opined that, given appellant’s physical findings and history, appellant had a
rotator cuff tear, which was symptomatic and would require surgery.
By letter dated December 27, 2006, the Office advised appellant that it required
additional factual and medical evidence to determine whether he was eligible for compensation
benefits. The Office asked appellant to submit a comprehensive medical report from his treating
physician describing his symptoms and medical reasons for his condition and an opinion as to
whether his claimed condition was causally related to his federal employment.
In response, appellant submitted a copy of a December 5, 2006 MRI scan of the right
shoulder along with medical reports from Dr. Hughes, which consisted of: a January 8, 2007
duty status and progress report and progress reports and work restriction forms dated October 26,
November 27 and December 8, 2006 and January 8 and February 14, 2007. In many of his
progress reports, Dr. Hughes diagnosed right shoulder impingement syndrome. In his January 8,
2007 reports, he noted that appellant was a letter carrier/collector and set forth his examination
findings. Dr. Hughes opined that appellant’s signs and symptoms were compatible with an
impingement syndrome and possibly an underlying rotator cuff tear. He opined that appellant
was able to lift up to approximately 15 pounds. In his February 14, 2007 report, Dr. Hughes
noted that appellant had improving range of motion and muscle strength but still had to take pain
medicine at night due to heavy lifting, pushing and pulling at work. He noted that appellant’s
shoulder discomfort seemed to have begun at work and stated that appellant’s shoulder
discomfort was aggravated by his work activities.
By decision dated February 26, 2007, the Office denied appellant’s claim, finding that he
failed to submit medical evidence sufficient to establish that he sustained the claimed right
shoulder condition in the performance of duty.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing that the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
1

5 U.S.C. §§ 8101-8193.

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

2

statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that his condition was caused or adversely affected by his employment.5
Neither the mere fact that a disease or condition manifests itself during a period of employment
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.6
ANALYSIS
It is not disputed that appellant’s job requires him to lift mail, case mail and perform
other similar activities. However, the Board finds that appellant has failed to submit any medical
evidence containing a rationalized, probative opinion which relates his claimed right shoulder
condition to factors of his employment. For this reason, he has not discharged his burden of
proof to establish his claim that this condition was sustained in the performance of duty.
In support of his claim, appellant submitted numerous reports from Dr. Hughes. While
many of Dr. Hughes’ reports contain a diagnosis of right shoulder impingement syndrome or
right rotator cuff tear, none of the reports contain a reasoned discussion on the cause of the
diagnosed condition. In his February 14, 2007 report, Dr. Hughes noted that appellant’s shoulder
discomfort seems to have begun at work. He concluded that appellant’s shoulder discomfort was
aggravated by his work activities of heavy lifting, pushing and pulling. Dr. Hughes, however,
did not explain the reasons why appellant’s work duties as a letter carrier would cause or
contribute to appellant’s right shoulder discomfort, impingement syndrome or rotator cuff tear.
As noted above, the medical evidence required to establish a causal relationship is rationalized
medical opinion evidence. The mere fact that appellant was asymptomatic of prior right
shoulder problems or that the condition manifested itself during a period of employment does not
raise an inference of causal relation.7 Dr. Hughes’ opinion is, therefore, of limited probative
4

Id.

5

See Charles D. Edwards, 55 ECAB 258 (2004).

6

Ronald K. Jablanski, 56 ECAB ___ (Docket No. 05-482, issued July 13, 2005). See also Dennis M.
Mascarenas, 49 ECAB 215, 218 (1997).
7

See Ernest St. Pierce, 51 ECAB 623 (2000).

3

value as it does not contain any medical rationale explaining how or why appellant’s right
shoulder condition was currently affected by or related to factors of appellant’s employment.8
Other medical reports of record do not specifically address how or why particular employment
duties have caused or aggravated a diagnosed medical condition.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish a causal relationship.9 Causal relationship must be established by
rationalized medical opinion evidence. The Office advised appellant of the type of medical
evidence required to establish his claim; however, he failed to submit such evidence.
Accordingly, the Office properly denied appellant’s claim for compensation based on a right
shoulder condition.
CONCLUSION
Appellant has not met his burden of proof in establishing that he developed a right
shoulder condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 26, 2007 is affirmed.
Issued: December 6, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
8

William C. Thomas, 45 ECAB 591 (1994).

9

See id.

4

